In consolidated negligence actions to recover damages for personal injury sustained in a collision between two automobiles, Action No. 1 being by a passenger in one of such vehicles against the defendants Stroup and Bernstein (the drivers of said vehicles), and Actions Nos. 2 and 3 being by each such driver against the other, each of said defendants in Action No. 1 appeals, on the ground of excessiveness, from so much (to wit, the first decretal paragraph) of a judgment of the Ruprcme Court, Nassau County, entered November 15, 1963 after trial, upon a jury’s verdict, as awarded plaintiff $20,000 against them. The verdict was for the defendant in both Action No. 2 and Action No. 3, but no appeal from the judgment has been taken by either defendant with respect thereto. Judgment, insofar as appealed from, reversed on the law and on the facts; Action No. 1 severed; and a new trial granted as to such action and as to the parties thereto, with costs to abide the event, unless, *824within 30 days after entry of the order hereon, plaintiff in said action shall serve and file a written stipulation consenting to reduce to $15,000 the amount of the verdict in his favor and to modify the judgment accordingly, in which event the judgment, as thus reduced and modified, and insofar as appealed from, is affirmed, without costs. In our opinion, on the facts disclosed by this record, the jury’s verdict in the plaintiff’s favor was excessive to the extent indicated. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.